Citation Nr: 1448077	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  07-39 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, schizophrenia, delusional disorder, and a personality disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified at a hearing before the undersigned in August 2009.  A transcript is of record. 

The Board remanded this claim in September 2009 and again in September 2010 for additional development and adjudicative action.  The Board denied the claim in a February 2012 decision.  In a May 2013 Order, the United States Court of Appeals for Veterans Claims (Court) endorsed a joint motion for remand, vacated the Board's February 2012 denial of the claim, and remanded the claim for further action in accordance with the terms of the joint motion.  The Board subsequently remanded the claim in May 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the joint motion for remand, the parties agreed that a July 2011 VA medical opinion did not substantially comply with the Board's September 2010 remand directives, which instructed the examiner to address treatment records from John Umstead Hospital dated in 1982 and 1994, among other evidence.  Because the examiner did not discuss this evidence in the opinion, the parties concluded that a supplemental opinion is required that addresses this evidence in order to satisfy the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand).  Accordingly, the Board remanded the claim in May 2014 for this supplemental opinion.

VA afforded the Veteran a new compensation examination in June 2014.  The examiner found the Veteran, pursuant to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), was "not currently diagnostic for PTSD or any other trauma-based anxiety disorder."  Instead, the examiner found the Veteran was "currently diagnostic for Delusional Disorder," based "upon a review of the available treatment documentation," including the John Umstead Hospital records.

A diagnosis of a mental disorder, including PTSD, must conform to the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125 (2014).  Although VA issued an interim final rule in August 2014 related to transitioning to the DSM-5, the interim rule does not apply to claims that have been certified to the Board.  Therefore, remand is warranted for a supplemental opinion to determine how, if at all, the examiner's opinion would change based upon consideration under the DSM-IV.

Additionally, the March 2010 VA compensation examiner diagnosed the Veteran with a personality disorder, which is considered to be congenital.  In cases of a congenital disorder, the law distinguishes between a congenital "defect" and "disease."  

A congenital disease is capable of improving or deteriorating, whereas a congenital defect is "more or less statutory in nature."  Service connection may be granted for congenital diseases, and the presumption of soundness applies to congenital diseases that are not noted at entry.  However, the presumption of soundness does not apply to congenital defects.  Under limited circumstances, service connection is still permissible for a congenital defect where there has been aggravation (a permanent worsening) of the pre-existing condition by superimposed disease or injury.

Generally, personality disorders, mental deficiency, mental retardation and other such "defects" are not "diseases" or "injuries" within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127.  Therefore, while a personality disorder may not be service connected, evidence of additional disability resulting from a mental disorder that is superimposed upon and aggravates a congenital defect such as a personality disorder or mental deficiency during service may be service-connected.  38 C.F.R. §§ 3.303(c), 4.9, 4.12; see also VAOPGCPREC 82-90. 

On remand, the examiner must specify whether the personality disorder was aggravated by a superimposed disease or injury.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

2. Return the Veteran's claims file to the examiner who provided the June 2014 examination.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this Remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

The examiner must answer the following questions:

(a) Would the Veteran's June 2014 diagnosis change if he was evaluated under the criteria of the DSM-IV?  If yes, why?  If no, why not?

(b) Was the Veteran's personality disorder - as diagnosed by the March 2010 VA examiner - aggravated during service by a superimposed injury or disease?

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinions without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.
 
3. Then readjudicate the claim for service connection for an acquired psychiatric disorder on its underlying merits in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



